Case 8:19-cv-01257-JFW-PJW Document 64-1 Filed 01/13/20 Page 1 of 3 Page ID #:511



      THE AFTERGOOD LAW FIRM
  1   Aaron D. Aftergood (239853)
        aaron@aftergoodesq.com
  2   1880 Century Park East, Suite 200
      Los Angeles, CA 90067
  3   Telephone: (310) 550-5221
      Facsimile: (310) 496-2840
  4
      Taylor T. Smith
  5     tsmith@woodrowpeluso.com
      WOODROW & PELUSO, LLC
  6   3900 East Mexico Avenue, Suite 300
      Denver, Colorado 80120
  7   Telephone: (720) 213-0675
      Facsimile: (303) 927-0809
  8
      Attorneys for Plaintiff Bryce Abbink
  9   and the alleged Classes
 10                             UNITED STATES DISTRICT COURT
 11                            CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
 12
 13   Bryce Abbink, individually and on
      behalf of all others similarly situated,                Case No. 8:19-cv-01257-JFW-PJWx
 14
 15                                     Plaintiff,               DECLARATION OF TAYLOR T.
                                                                 SMITH IN SUPPORT OF
 16                                                              MOTION FOR DEFAULT
      v.
 17                                                              JUDGMENT AGAINST UNIFIED
      Experian Information Solutions, Inc.,                      DOCUMENT SERVICES, LLC
 18
      an Ohio corporation, Lend Tech
 19                                                              Date: February 10, 2020
      Loans, Inc., a California corporation,                     Time: 1:30 p.m.
 20   and Unified Document Services, LLC,                        Judge: Hon. John F. Walter
      a California Limited Liability                             Courtroom: 7A
 21                                                              Complaint Filed: June 21, 2019
      Company,                                                   Pretrial Conf.: June 12, 2020
 22                              Defendants.                     Trial Date: June 23, 2020
 23
              I, Taylor T. Smith, declare under penalty of perjury that the following facts
 24
      are true and correct to the best of my information and belief:
 25
              1.      I am one of the attorneys for Plaintiff Bryce Abbink (“Plaintiff” or
 26
      “Abbink”) and the alleged Classes in the above captioned matter. I am over the age
 27
 28
      Declaration of Taylor T. Smith in Support of Motion for Default Judgment Against Unified Document Services, LLC
                                                           -1-
Case 8:19-cv-01257-JFW-PJW Document 64-1 Filed 01/13/20 Page 2 of 3 Page ID #:512




  1   of eighteen and can competently testify to the matters set forth herein if called upon
  2   to do so.
  3           2.      Plaintiff’s Complaint was filed on June 21, 2019. (Dkt. 1.)
  4           3.      A Summons directed to Unified Document Services, LLC
  5   (“Defendant” or “UDS”) was issued on June 21, 2019. (Dkt. 14.)
  6           4.      A copy of the Summons, Complaint, and other initiating documents
  7   were served on UDS on September 26, 2019 (dkt. 44), placing UDS’s deadline to
  8   Answer or otherwise respond on October 17, 2019.
  9           5.      To date, UDS has not filed an answer, entered an appearance, or
 10   contacted Plaintiff’s counsel.
 11           6.      On December 16, 2019, Plaintiff filed his request for entry of default
 12   against UDS. (Dkt. 55.)
 13           7.      On December 17, 2019, the Clerk entered default against UDS. (Dkt.
 14   58.)
 15           8.      Default was entered with respect to the claims asserted against UDS in
 16   the Complaint. (Dkt. 1.)
 17           9.      UDS is not an infant or an incompetent person.
 18           10.     The Servicemembers Civil Relief Act (50 U.S.C. App. § 521) is not
 19   implicated in this case.
 20           11.     Plaintiff served UDS with notice of the request for default. (Dkt. 55-3.)
 21           12.     Plaintiff will also serve notice, via U.S. Mail, of this motion for default
 22   judgment on UDS at the address stated below.
 23           Addressee: Unified Document Services, LLC
 24                            1560 Brookhollow Dr., Suite 220
 25                            Santa Ana, California 92705
 26           Further affiant sayeth not.
 27
 28
      Declaration of Taylor T. Smith in Support of Motion for Default Judgment Against Unified Document Services, LLC
                                                           -2-
Case 8:19-cv-01257-JFW-PJW Document 64-1 Filed 01/13/20 Page 3 of 3 Page ID #:513




  1           I declare under penalty of perjury that the foregoing is true and correct and
  2   that this declaration was executed in the State of Colorado, on January 13, 2020.
  3
  4                                                     Respectfully,
  5                                                      /s/ Taylor T. Smith
  6                                                     Taylor T. Smith
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      Declaration of Taylor T. Smith in Support of Motion for Default Judgment Against Unified Document Services, LLC
                                                           -3-
